Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-13 and 17-20 are allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on 27 April 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 27 April 2021 is withdrawn.  Claims 1-8, directed to a turbocharger are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Baxendale on 18 February 2022.

The application has been amended as follows:
IN THE CLAIMS
Claim 1: line 9, the limitation “an axial damper:” has been changed to --an axial damper comprising:--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 1 and 11
an axial damper comprising: a first axially compressible ring including an annular wave spring having circumferentially spaced axially oriented undulations, and a second axially compressible ring comprising a washer configured for a constant preload engagement with the wave spring in spaced contact regions on one axial side of the washer, the washer including axially extending projections, each projection being circumferentially spaced from any one of the contact regions, each of the projections extending from the one axial side toward the wave spring, each projection being axially spaced from physical contact with the wave spring until an axial preload force 1s exceeded, and the projections providing an axial displacement limit of compression of the wave spring against the washer, wherein the axial damper is configured for damping and limiting axial displacement of the rolling element bearing assembly contained within the bearing housing.


Claim 19
An axial damper for damping and limiting axial displacement of a rolling element bearing assembly contained within a bearing housing, comprising: a first axially compressible ring comprising an annular wave spring configured to preload a bearing assembly, the wave spring including a plurality of circumferentially spaced axially oriented crests and troughs; a second axially compressible ring comprising an annular wave spring configured to preload a bearing cartridge, the wave spring including a plurality of circumferentially spaced crest and troughs, wherein the troughs of the second axially compressible ring are configured for a constant preload engagement with the crests of the first axially compressible ring; and at least one elastomeric displacement stop bonded between the crests of the second axially compressible ring and the troughs of the first axially compressible ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656